Citation Nr: 1755519	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  14-43 389	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and sleep disturbance.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity. 

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.




REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1964 to August 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified before a hearing officer at the RO in February 2016.  A transcript of the hearing is of record. 


FINDING OF FACT

In February 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the issues on appeal is requested.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to service connection for an acquired psychiatric disorder by the appellant are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the claim for entitlement to service connection for peripheral neuropathy of the right upper extremity are met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of the claim for entitlement to service connection for peripheral neuropathy of the left upper extremity are met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of the claim for entitlement to service connection for peripheral neuropathy of the right lower extremity are met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

5.  The criteria for withdrawal of the claim for entitlement to service connection for peripheral neuropathy of the left lower extremity are met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and sleep disturbance, is dismissed.

The appeal for entitlement to service connection for peripheral neuropathy of the right upper extremity is dismissed. 

The appeal for entitlement to service connection for peripheral neuropathy of the left upper extremity is dismissed.

The appeal for entitlement to service connection for peripheral neuropathy of the right lower extremity is dismissed.

The appeal for entitlement to service connection for peripheral neuropathy of the left lower extremity is dismissed.




		
M. H. Hawley
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


